DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 11/3/2021.
Claim 15 is cancelled.
Claims 1-14 and 16-20 are pending. 

Response to Arguments
Applicant's arguments filed 11/3/2021 regarding Nichol and Villax (see p. 8; arguing that the cartridge rotates around a spindle instead of rotating around the heating device) have been fully considered and are persuasive. Therefore, the rejection of 8/2/2021 has been withdrawn.
 Applicant's arguments filed 11/3/2021 regarding Rubin have been fully considered but they are not persuasive.
The Applicant argues that Rubin fails to disclose or suggest “a dispensing body including a mouthpiece end and a vaporizer end at an opposing base end” as recited in claim 1 (p. 6-7). Specifically, the Applicant argues that the heating element 212 is disposed along a side of the dispensing body as opposed to a base end. The Applicant has annotated Fig. 7 below:

    PNG
    media_image1.png
    426
    622
    media_image1.png
    Greyscale

Applicant’s interpretation
	The Examiner does not find the Applicant’s argument persuasive because Fig. 7 of Rubin can be interpreted differently in order to meet the limitation “a mouthpiece end and a vaporizer at an opposing base end.” Specifically, the top end is the “mouthpiece end”, and the bottom end is the “opposing base end” (see annotated Fig. 7 below). 

    PNG
    media_image2.png
    526
    715
    media_image2.png
    Greyscale

Examiner’s interpretation

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin (WO 2012/026963 A2).
Regarding claim 1, Rubin discloses a system for aerosolizing and deliver therapeutic substances in a device (abstract) comprising:
a preformed blister pack (213; equivalent to a cartridge in a sealed container) filled with a medicant (Page 28, line 14; equivalent to a pre-vapor formulation) to be vaporized (Page 29, lines 10-28); and
an aerosol delivery device (see Fig. 7; includes a housing which is interpreted as the dispensing body) including a top end (equivalent to a mouthpiece end) connected with a mouthpiece (231) and a bottom end (equivalent to an opposing base end) including a heating element (212), the bottom end including a medicant port channel (222) such that the blister pack is inserted through the medicant port (Page 29, lines 10-12; see Fig. 7; equivalent to the base end configured to couple with the cartridge) such that a piercing mechanism (223) removes or causes a top opening (224) by which medicant can be released and the heater is able to vaporize the medicant substance by sending thermal energy to the substance by conduction or convection (Page 29, lines 10-18; interpreted as the pre-vapor formulation is in fluidic communication with the vaporizer and the vaporizer configured to heat the pre-vapor formulation to generate a vapor), and the aerosol delivery device including one or more air inlet ports (242a,b).

    PNG
    media_image2.png
    526
    715
    media_image2.png
    Greyscale

Regarding claim 2, Rubin discloses the blister pack (213) includes an opening (242; interpreted as a distal end as an upstream end) and the air inlet ports located downstream of the blister pack (see Fig. 7).
Regarding claim 4, Rubin discloses airflow enters the device through inlet passage (228) before exiting the device via outlet end (230), wherein the outlet end can consist of the mouthpiece (231; Page 30, lines 20-31; equivalent to a downstream end).
Regarding claim 5¸ Rubin discloses the housing of the aerosol delivery device curves toward the top end (see Fig. 7; interpreted as the dispensing body tapers toward the mouthpiece end).
Regarding claim 6, Rubin discloses a first chamber (210) connected to a second chamber (225) via a channel (226) (Page 29, lines 29-30; collectively interpreted as a vapor passage extending from the vaporizer to the mouthpiece end) before exiting the outlet end (230; Page 30, lines 20-24). 
Regarding claim 7, Rubin discloses a batteries (221) located between the top end of the housing (see Fig. 7) and the heater (211) (see Fig. 7). 
Regarding claim 8
Regarding claim 9, Rubin discloses the blister pack (213) is located in the first chamber (210; Page 28, lines 18-19) after inserting the blister pack through the medicant port channel (222).
Regarding claim 10, Rubin discloses the blister pack (213) is housed on a medicant slide (214; Page 28, lines 16-19; equivalent to a flanged portion), the housing of the first chamber including a rim (see annotated Fig. 7 below) such that the medicant slide abuts the rim when inserted into the first chamber (see annotated Fig. 7 below). 

    PNG
    media_image3.png
    450
    855
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin (WO 2012/026963 A2) as applied to claim 1 above, and further in view of Luciani (US 2016/0128384).
Regarding claim 3, Rubin discloses the device as discussed above with respect to claim 1. Rubin discloses another embodiment (Fig. 1) including a liquid reservoir (15) including a liquid medicant formulation (14). 
However, Rubin is silent as to wherein the cartridge being sealed with a ball check valve arrangement.
Luciani teaches an electronic cigarette (abstract) comprising a disposable cartridge (40; Fig. 7; Paragraph 55) wherein the pre-vapor formulation is a liquid (Paragraph 56), and the cartridge is hermetically sealed (Paragraph 56) using a ball check valve (closed valve 41; Fig. 7; Paragraph 56) wherein a ball structure (one-way valve 33; Fig. 7; Paragraph 58) is configured to press against (Paragraph 59) a vaporizer (atomizer 3; Fig. 7; Paragraph 57) to release the pre-vapor formulation within the cartridge during a coupling action (Paragraph 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a ball check valve as in Luciani to the liquid reservoir of Rubin in order to prevent the leakage of liquid substance when the cartridge is not inserted into the cigarette (Luciani; Paragraph 56) thereby improving the safety of the device (Luciani; Paragraph 9-10).

Allowable Subject Matter
Claims 11-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest “the cartridge configured to rotate around the vaporizer such that one of the plurality of compartments is aligned so as to be in fluidic communication with the vaporizer.” The closest prior art is considered to be Nichols (US 2002/0078951), Villax (US 2009/0178676), and Chan (US 2016/0095356).

Villax teaches a cylindrical cartridge with multiple compartments, and a dispensing body wherein the cartridge is exposed through a portion of the dispensing body to allow manual rotation of the cartridge. One of ordinary skill in the art would be motivated to modify the cartridge and dispensing body of Nichols such that the cartridge is exposed through the dispensing body in order to simply the ease of use of the device. 
However, neither Nichols nor Villax teach the claim limitation “the cartridge configured to rotate around the vaporizer such that one of the plurality of compartments is aligned so as to be in fluidic communication with the vaporizer.” As argued by the Applicant, (see p. 8), the cartridge of Nichols rotates around a spindle instead of the vaporizer. This limitation, while functional, excludes the vaporizer from being located above the cartridge as is disclosed in Nichols. 
Second, Chan teaches a cartridge including a plurality of compartment each configured to hold a pre-vapor formulation therein, and a vaporizer, wherein the cartridge is mounted around the vaporizer. However, Chan fails to disclose a dispensing body with a cartridge rotatably-mounted within the dispensing body via the vaporizer, the cartridge configured to rotate around the vaporizer such that one of the plurality of compartments is aligned so as to be in fluidic communication with the vaporizer. 
Like Nichols, Chen fails to teach or suggest “the cartridge configured to rotate around the vaporizer such that one of the plurality of compartments is aligned so as to be in fluidic communication with the vaporizer.” While the cartridge is positioned around the heater in Chen, similar to the instant invention, the cartridge does not rotate around the heater. Rather, a barrier and plate rotate within the cartridge. 
Lastly, Brunner (US 2016/0324214) is not considered prior art because the reference was effectively filed 5/9/2015, which is after the effective filing date of 4/22/2015. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 














Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712